Citation Nr: 1432524	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-01 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disability resulting from traumatic brain injury.

2.  Entitlement to service connection for a gastrointestinal disability, to include gastritis and hiatal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1995 to November 2008.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

When this claim was before the Board in May 2013, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided.

In a May 2013 Board remand, the originating agency was directed to afford the Veteran VA examinations to determine the nature and etiology of all gastrointestinal disorders and the nature of any residuals of traumatic brain injury present during the period of the claim.  The Veteran was scheduled for appropriate VA examinations in May 2013; however, a Compensation and Pension Exam Inquiry report indicates that the examinations were cancelled in June 2013, with a notation that the Veteran cancelled the examinations.  With the exception of this notation, there is nothing in the record showing that the Veteran is unwilling to report for the examinations that the Board has determined are necessary.  Moreover, in an October 2013 informal hearing presentation, the Veteran's representative requested that the claims be remanded for new examinations.  In light of these circumstances, the Board has determined that the Veteran should be afforded another opportunity to report for the VA examinations needed to substantiate his claims.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from April 2011 to the present.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include records from the Fayetteville VA Medical Center for the time period from April 2011 to the present.  

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all gastrointestinal disorders present during the period of the claim.  All pertinent evidence in Virtual VA must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination and review of the record, the examiner should identify each gastrointestinal disorder that has been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the gastrointestinal disorder originated during service or is otherwise etiologically related to the Veteran's active service.  The examiner should specifically address whether there is a 50 percent or better probability that any gastrointestinal disorder is related to the medications prescribed for the Veteran during service for back and knee pain.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also arrange for a VA examination by a physician with sufficient expertise to determine the nature of any disability resulting from traumatic brain injury present during the period of the claim.  All pertinent evidence in Virtual VA must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should identify all residuals of traumatic brain injury present at any time during the period of the claim.  The examiner is directed to specifically address a September 2010 diagnosis of dementia secondary to traumatic brain injury.

If the examiner determines that the Veteran's dementia and/or cognitive impairments are unrelated to traumatic brain injury, he or she should explain why this is so.  

4. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.  

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                            (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



